Citation Nr: 1411675	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to October 2005, and had one year and eleven months of prior service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Newark, New Jersey RO.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In September 2011 and May 2012, the Board remanded the matter for further evidentiary development.

The September 2011 and May 2012 remands also addressed the issue of service connection for a left elbow disability.  A March 2013 rating decision granted the Veteran service connection for ulnar neuropathy of the left elbow.  Therefore, that issue is no longer before the Board.


FINDING OF FACT

Any carpal tunnel syndrome was not manifested in, and is not shown to be related to, the Veteran's service. 


CONCLUSION OF LAW

Service connection for bilateral carpal tunnel syndrome is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A February 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; a March 2006 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  During the June 2011 Travel Board hearing the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what is still needed to substantiate his claim.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the record.  The RO arranged for VA examinations in March 2006, October 2010, and December 2012.  The Board finds the reports of these examinations (cumulatively) to be adequate for rating purposes as they reflect a review of the Veteran's history and a physical examination that included all the necessary findings; the opinions offered are accompanied by adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence (in the Veteran's claims file and in Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that he has a current chronic bilateral hand disability that was incurred in service; specifically, he contends that he has carpal tunnel syndrome, the symptoms of which he first experienced in service.

The Veteran's STRs include complaints of bilateral hand numbness.  In July 2005, he complained of his hands and arms "locking up" from the rear of his shoulders to his hands, with numbness in his arms; X-rays of the shoulder were unremarkable.  The impression was cervical spine radiculopathy.  On December 2005 post-deployment health assessment, he denied any symptoms of swollen, stiff or painful joints, or numbness or tingling in the hands or feet.

On March 2006 VA general medical examination, the Veteran reported that he began experiencing intermittent numbness in the left arm and a shooting pain down his left arm in mid-2004.  He reported that whenever he would lie on the ground for a long period of time and reach up, he would develop numbness and severe pain in the left upper extremity.  On examination, he denied any pain or numbness at rest.  Following a physical examination, the diagnoses included residual symptoms of cervical disc disease and cervical radiculitis.  No opinions were offered regarding etiology.

On March 2006 VA neurological examination, the Veteran complained of numbness of both hands over the previous few months, occurring intermittently and at nighttime.  He reported that his work as an auto mechanic could aggravate the numbness in his hands.  The examiner noted there was no history of cervical radiculopathy symptoms from a reported neck injury in service.  On neurological examination, motor strength was 5/5 all over, there was no atrophy, and Tinel's sign was positive for both wrists.  On sensory testing, mildly decreased pinprick and light touch sensation was noted in both hands in the distribution of the median nerves.  All other sensory testing was intact to all modalities; vibrations sense and position sense were intact.  The diagnoses included carpal tunnel syndrome of both hands.  No opinion was offered regarding etiology.

On October 2010 VA peripheral nerves examination, the Veteran reported the acute onset of numbness in the left arm in 2005.  He reported that he had been having numbness and tingling radiating down the cervical spine to the left arm and hand up to the wrist, and the symptoms began when he returned from Iraq in 2005.  He stated that he had a cervical spine injury in 2005 and felt his hands were locked up.  He reported that the numbness was present constantly and he dropped things.  He reported that he underwent left hand surgery in May 2009 due to a traumatic injury while working on a bus as an auto mechanic.

On physical examination, decreased vibration, pain/pinprick, position sense, and light touch were noted in the left upper extremity on sensory testing; the right upper extremity was normal to sensory testing.  Motor testing was normal bilaterally; there was no muscle atrophy, imbalance or tremor, or evidence of fasciculations, and no joint function was affected by a nerve disorder.  Tinel's sign was mildly positive on the left.  EMG/NCS studies were normal, with no evidence of carpal tunnel syndrome or cervical radiculopathy.  The diagnosis was mild carpal tunnel syndrome of the left wrist, with numbness in the left arm and no nerve dysfunction.  The Veteran reported that he had been assigned light duties at work due to the numbness/tingling of the left hand.  The examiner noted that there was no evidence of cervical radiculopathy or bilateral neurological disorder of the arms on clinical and neurodiagnostic evaluation, but there was evidence of mild carpal tunnel syndrome of the left wrist on clinical examination.  No opinion was offered regarding etiology.

At the June 2011 Travel Board hearing, the Veteran testified that he first experienced symptoms while working as a technician during active duty service, that he had recently sought treatment for this disability, and that in May 2009 a bus fell on his hand while he was working as a mechanic for the bus company, causing serious injuries to the left hand.  In its September 2011 remand, the Board noted a review of the claims file found that the Veteran had sought treatment for left hand injuries that required surgical repair.  The matter was remanded to obtain the outstanding treatment records.

In May 2012, the Board further noted that on October 2010 VA peripheral nerves examination, the Veteran reported that the 2009 left hand surgery was performed at Jersey Shore Medical Center.  In its May 2012 remand, the Board noted that the September 2011 remand instructions had not been fulfilled and that non-VA treatment records from Kimball Medical Center and Jersey Shore Medical Center remained outstanding.

On December 2012 VA examination, the Veteran reported that he experienced swelling and tenderness of the left elbow while working at a morgue near the World Trade Center on September 11, 2001.  He reported that he had had two surgeries to the left elbow.  His symptoms worsened while he was serving in Kuwait in 2011; he reported that while in Baghdad, his hands would lock up from time to time.  He believed he might have had a whiplash injury to the neck while serving in Baghdad, (but was not filing a claim for the neck).  He complained of left elbow pain and did not want to undergo repeat EMG/NCS testing.  He denied any weakness in the right arm or either leg, and he denied any neck or back pain.  His symptoms attributable to peripheral nerve conditions included mild constant pain of the left upper extremity, with no paresthesias, dyesthesias, or numbness, and no symptoms of the right upper extremity.  Muscle strength testing was normal except for extension of the left elbow, which was 4/5.  Sensation testing for light touch was normal.  Phalen's sign and Tinel's sign were each negative bilaterally.  The radial nerves, median nerves, musculotaneous nerves, circumflex nerves, and long thoracic nerves were each normal bilaterally.  The right ulnar nerve was normal, and the left ulnar nerve had mild incomplete paralysis.  The examiner noted that the Veteran's left upper extremity elbow movements were limited secondary to pain and possibly to effort.  The examiner noted the October 2010 EMG studies that were normal, with no electrodiagnostic evidence of left median mononeuropathy or evidence on physical exam consistent with clinical symptoms of carpal tunnel syndrome; and no electrodiagnostic evidence of left cervical radiculopathy or large fiber left peripheral polyneuropathy.  The examiner opined that the left arm paresthesias appeared likely to be secondary to cervical myofascial syndrome, with trigger points in the left upper trapezii radiating down the posterior arm to the wrist, and also a likely component of lateral epicondylitis as Cozen's test was positive.

The December 2012 VA examiner's diagnosis was left ulnar neuropathy at the elbow, which the examiner opined was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's reports of having bursitis of the left elbow while in service as well as two surgeries related to that injury, followed by a re-injury of the left elbow in 2005 while serving in Kuwait.  The examiner opined that the Veteran's left elbow pain is at least as likely as not related to the in-service injury he claims occurred in service.  The examiner noted that the Veteran did not complain of neck pain and did not offer any complaints consistent with cervical radiculopathy, and the NCS/EMG testing of the left upper extremity performed in 2010 was not indicative of radiculopathy.  The examiner opined that the Veteran's condition is not cervical radiculopathy and is less likely than not related to his service connected cervical strain.  The examiner opined that the Veteran did not have symptoms consistent with carpal tunnel syndrome on examination.

Records received in February 2013 from Jersey Shore Medical Center indicate that the Veteran suffered a work-related left hand crush injury in May 2009, including an open fracture involving the articular surface of the left third metacarpal, an open fracture involving the entire proximal phalanx of the left middle finger, traumatic rupture of the radial and ulnar collateral ligaments of the middle finger metacarpal phalangeal joint, and traumatic rupture of the left middle finger extensor tendon.  He underwent reparative surgery of the left hand.  

Based on these findings, a March 2013 rating decision granted the Veteran service connection for ulnar neuropathy of the left elbow.

The Veteran's STRs are silent for carpal tunnel syndrome and/or chronic neuropathy or weakness of the upper extremities.  Although he complained in June and July 2005 of his hands and arms "locking up" with numbness in his arms, carpal tunnel syndrome was not then diagnosed.  Notably, he denied any symptoms of swollen, stiff or painful joints, or of any numbness or tingling in the hands on a December 2005 post-deployment health assessment after his return home.  Accordingly, the Board finds that service connection for bilateral carpal tunnel syndrome on the basis that such disability became manifest in service and has persisted since is not warranted.

There is conflicting evidence whether the Veteran has (during the pendency of the appeal has had) carpal tunnel syndrome.  March 2006 and October 2010 VA examiners diagnosed carpal tunnel syndrome.  Notably, the October 2010 examiner indicated that diagnostic studies did not find neurological disability of the arms (although clinical evaluation revealed findings consistent with carpal tunnel).  Regardless, neither examiner offered an opinion regarding etiology.  The Board finds the December 2012 VA examiner's opinion finding that the Veteran does not have carpal tunnel to be entitled to great probative weight, as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a detailed explanation of rationale, with citation to supporting factual data (i.e. normal electro-diagnostic studies and physical examination).  

The Veteran's own statements claiming he has bilateral carpal tunnel syndrome incurred in service are not competent evidence, as he is a layperson, and lacks the training to opine regarding the diagnosis and etiology of carpal tunnel.  The etiology of an insidious process such as carpal tunnel syndrome, i.e., whether or not it is related to a remote injury in the absence of continuity of symptoms (as here) is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Significant also is the postservice interval during which the Veteran engaged in occupations that would presumably be inconsistent with less than full use of the hands, as it weighs heavily against the theory of entitlement (injury in service with continuity of lay-observable symptoms since) that the Veteran could support by his lay observations.  

In summary, the evidence suggests (but leaves some remaining question on the point) that the Veteran does not carpal tunnel syndrome.  Regardless, any such disability is not shown to be related to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal seeking service connection for carpal tunnel syndrome must be denied.  




ORDER

Service connection for bilateral carpal tunnel syndrome is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


